                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:16-cv-134-FDW

KARL L. COVINGTON, JR.,              )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )
                                     )                               ORDER
JEFFREY DUNCAN, et al.,              )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its August 7, 2019 Order requiring Plaintiff to

notify the Court of his present address and respond to Defendants’ Motion for Summary Judgment.

(Doc. Nos. 84); see (Doc. No. 74). The Court warned Plaintiff that failing to comply would result

in this case’s dismissal without prejudice. (Doc. No. 84 at 2). Plaintiff has failed to comply and

the time to do so has expired. This action will therefore be dismissed without prejudice.

       IT IS, THEREFORE, ORDERED that:

       (1) This action is dismissed without prejudice for Plaintiff’s failure to comply with this

           Court’s Order dated August 7, 2019.

       (2) The Clerk of this Court is directed to terminate this action.

                                        Signed: August 19, 2019




                                                 1
